Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Reissue Declaration
The reissue oath/declaration filed with this application is defective.
As set forth in MPEP 1414(II):
In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden, and specify a single word, phrase, or expression in an original patent claim, and explain how it renders the original patent wholly or partly inoperative or invalid.  

The declaration filed 11/10/2020 appears to be a copy of that filed with the application on June 27, 2020, and the objection and rejection set forth in the previous Office action are repeated immediately below:

The phrase “hence these limitations in claim 1 render the original patent wholly or partly inoperative or invalid because it would not cover the disclosed alternative embodiment” does not specify any limitation(s) in the claim which caused the error, and the declaration fails to identify a word or limitation in a patent claim which renders the patent wholly or partly inoperative.
The declaration does not specify if this reissue intends to broaden or narrow the claims.  The phrase “New claims 12-20 depend directly or indirectly from claim 1 and further define the invention” is noted, but implies that the claims are intended to be narrowed since the new claims “further define” the invention.  Also of note:  This phrase is incorrect because none of claims 12-20 depend directly from claim 1 and such an assertion should be deleted.
See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections - 35 USC § 251
Statement of Statutory Basis:
(a)  IN GENERAL.  Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent.  No new matter shall be introduced into the application for reissue. 

(b)  MULTIPLE REISSUED PATENTS.  The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents.
 


(d)  REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Defective Reissue Declaration
Claims 11-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defects in the declaration is set forth in the discussion above in this Office action. 

Lack of Defect   
Claims 12-21 are rejected under 35 U.S.C. 251 for lack of defect in the original patent and lack of error in obtaining the original patent.  The reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251.  
Failure to file a Divisional or Continuation application covering non-elected invention(s) following a restriction requirement is not considered to be error causing a patent granted on elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Thus, such applicant’s error is not correctable by reissue of the original patent under 35 U.S.C. 251.  See MPEP § 1412.01.
During the examination of application 12/722,620 (which issued as the ‘518 patent), a restriction requirement was mailed January 23, 2012 requiring Applicant to elect between Species I drawn to figure 2-4, and Species 2 drawn to figures 5-6.

A Notice of Allowability was mailed February 24, 2017, the Issue Fee was paid May 24, 2017, and the patent was issued June 27, 2017, without Applicant filing a Continuation or Divisional application to further prosecute claims drawn to the non-elected species.  
As set forth in MPEP 1412.01(I):
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); See also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of defect in the original patent and lack of error in obtaining the original patent.  

Reissue claims 12-21 are drawn to Species II as they recite structure exclusive to figures 5-6, such as the clamp having proximal ends which are pivotally connected, a clamp lock assembly and a top side of each ring section being beveled.  Therefore, claims 12-21 are properly rejected under 35 U.S.C. 251 for lack of defect in the original patent and lack of error in obtaining the original patent.    

Recapture
Claims 21 and 12-20 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 

The reissue application contains claims that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As set forth in MPEP 1412.02, a Three Step analysis is used to determine whether reissue claims impermissibly broaden the claimed subject matter so as to recapture subject matter surrendered in the application for the patent and is applied to reissue claim 21 as follows.
A.     The First Step - Is There Broadening?  
Patent claim 1 recites: 
a first aperture disposed in the recessed portion of said first end and a second aperture disposed in the recessed portion of said second end, said first and second apertures continuous through said top side and said bottom side.

a plurality of apertures continuous through said top side and said bottom side with a first end aperture disposed in said recessed portion of the bottom side of said first end and a second end aperture disposed in said recessed portion of the top side of said second end and wherein each aperture is sized for receiving a fastener therethrough for connecting each said ring section to said base.

Patent claim 11 recites:
a first aperture proximate said first end and a second aperture proximate said second end, said first and second apertures continuous through said top side and said bottom side.  

New reissue claim 21 deletes the entire limitation:
a first aperture disposed in the recessed portion of said first end and a second aperture disposed in the recessed portion of said second end, said first and second apertures continuous through said top side and said bottom side.
Reissue claim 21 is therefore broadened with respect to patent claims 1, 10,   and 11.

B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?
During the examination of U.S. Patent Application 12/722,620 (which issued as the subject 9,689,518 patent), originally-filed independent claim 1 did not recite an aperture.  Claim 11 depended from claim 1 and recited:
“wherein a first said aperture is proximate a first ring section first end and a second said aperture is proximate a second ring section second end.”

“a plurality of apertures wherein each aperture is adapted for receiving a fastener therethrough for connecting said ring sections to said base; and wherein the first end of said first ring section is configured to overlap the second end of said second section and said second end of said first section is configured to underlap said first end of said second ring section.”

After the first Office action, Applicant’s Response filed September 5, 2013 amended claim 1 to include the limitation:
“a first aperture proximate said first end and a second aperture proximate said second end, said first and second apertures continuous through said top side and said bottom side.”    
Applicant argued that Rudd (used in the rejection in the April 5, 2013 Office action): 
Rudd fails to disclose a split retaining ring assembly including a plurality of apertures continuous through said top side and said bottom side with a first aperture proximate said first end and a second aperture proximate said second end.  Rudd teaches that each retaining ring section including only one aperture that is continuous through the top and bottom sides.  Thus, for at least this reason the teachings of Rudd are insufficient to anticipate Applicant’s claims.

Further, in the Response filed February 1, 2017, Applicant amended claim 1 to recite the recessed portions and further define the disposition of the apertures in the recessed portions, as shown: 
wherein the first end includes a recessed portion of the bottom side and the second end includes a recessed portion of the top side;
disposed in the recessed portion of disposed in the recessed portion of 


In the same Response, Applicant argued:
Bropson is silent regarding a retaining ring wherein each ring section includes a recessed portion of the bottom side at the first end and a recessed portion of the top side at the second end and each recessed portion having an aperture there-through.

As such, the limitation “a first aperture disposed in the recessed portion of said first end and a second aperture disposed in the recessed portion of said second end, said first and second apertures continuous through said top side and said bottom side” is a surrender-generating limitation.
Applicant surrendered limitations drawn to the first and second apertures disposed in and extending through the recessed portions of the ring sections during the original examination of the patent.  
As to the question of the Second Step, the broadening in reissue claim 21 is related to the surrendered subject matter.

C.     The Third Step - Are the Broadened Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
Update:  This analysis is modified to include the third step in light of new reissue claim 21.  The Response filed November 10, 2020 does not specifically address the recapture rejection, but an argument was provided in the September 15, 2020 Response.   
According to the Third Step, even if the SGL has been entirely eliminated in the reissue claim, recapture may still be avoided if the claim is amended to add a new limitation that relates to the surrendered subject matter.  See MPEP 1412.02.
In the Remarks filed September 15, 2020, Applicant argued that the inclusion of the limitation drawn to the beveled outer portion of each ring section avoids recapture under the third step.  New claim 21 includes a limitation which corresponds to the argued beveled portion:  “an outer portion of the top side of each ring section is beveled so as to be adapted for being engaged by a clamp.”
This argument fails because the SGL still has been entirely eliminated, so to avoid recapture the added subject matter must materially narrow the claim and be related to the surrendered subject matter.  This is impossible because the SGL is drawn to the apertures 58 formed in the recessed portions (laps 52) in the ring sections 38, 40.  The ring sections do not include beveled outer portions on the top sides of each ring.  See figure 2.  The ring sections 90, 92 which do include beveled outer portion 82 do not include apertures in their recessed portions (no recesses are identified in figure 5, but the drawing appears to show recessed portions).  See figures 5 and 6.  Therefore, reissue claim 21 is drawn to a different embodiment (figures 5-6, which does not include apertures in the recesses) than patent claim 1 (figures 2-4) and the limitation of the 
Looking at the Third Step a different way, the SGL is drawn to the apertures 58 formed in the recessed portions (laps 52) in the ring sections 38, 40, as noted above.  The argued limitation is drawn to a beveled surface 82 on top side of the outer portion of each ring.  The apertures 58 receive bolts 30 to assemble the ring sections 38, 40 into a circular ring which is fastened to the base 12, while the beveled surfaces 82 are engaged by a clamp ring 80 to secure the ring sections 90, 92 to the beveled angle of a base 86.  (Both embodiments secure an instrument/device 14 to a base.)  Therefore, the limitation drawn to the beveled top surfaces of the ring sections does not materially narrow in the area of the apertures in the recessed portions of the ends of the ring sections.  

Drawings
The drawings are objected to under 37 CFR 1.173 because they lack the term “Amended” under the figure number.  
As required by 37 CFR 1.173(b)(3), amended figures must be identified as "Amended."  See MPEP 1453 and 1413.
Corrected drawing sheets in compliance with 37 CFR 1.173 are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.
    

Specification
The amendment filed November 10, 2020 is accepted.

Election/Restriction
Reissue claims 12-21 are directed to an invention or species that is independent or distinct from the invention set forth in patent claims 1-11.  
Patent claims 1-11 are drawn to the embodiment shown in figures 2-4.
New claims 12-21 are drawn to the embodiment shown in figures 5-6.
In the Office action mailed June 15, 2020, patent claims 1, 2, and 4-11 were held to be constructively elected, and claims 12-20 were withdrawn from consideration as being directed to a non-elected invention.  New claim 21 is drawn to features exclusive to the embodiment of figure 5-6 and hereby withdrawn from consideration for the same reasons.  The cancellation of claims 1-10 is noted.
See MPEP § 1450.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
See MPEP 804 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,328,245 in view of Voelker (U.S. Patent 7,114,752).
Apertures are not recited in the claims of the ‘245 patent.  
Voelker teaches a split retaining ring assembly comprising two ring sections each including a top side, a bottom side, an outer face, an inner face, a first end and a second end, and recessed portions at the first and second ends.  First and second apertures are disposed in the recessed portions.  
From this teaching it would have been obvious to provide apertures extending through the recessed portions of the invention claimed in the ‘245 patent in order to better secure the ring sections to the base or to each other.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claim 11 has been amended to overcome the previous rejection under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and is now allowable over the prior art of record.  
However, the rejection(s) under 35 U.S.C. 251, and the Double Patenting rejection set forth above in this Office action, would have to be overcome before any claim could be passed to issue.


The prior art of record does not teach or fairly suggest as obvious, in a split ring assembly as recited therein and having an annular rib extending away from the bottom side of the ring sections, the bottom side of each annular rib further including at least one groove defined therein in an orientation transverse to the annular rib.

Response to Arguments
Applicant's arguments filed November 10, 2020 have been fully considered but they are not persuasive.

Declaration
Applicant states in the Remarks that a sufficient reissue declaration is filed concurrently, but the declaration received appears to be a copy of the originally-filed declaration.  

Rejections under 35 U.S.C. 251
Lack of Defect – 
While claim 21 has been narrowed relative to original claim 1, it is still drawn to a non-elected species and therefore does not address an error correctable by reissue.  See MPEP 1412.02, subsection I, which states in-part:
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected 

Recapture – The recapture rejection has been revised to include the Third Step in the analysis in response to the addition of new claim 21.  The argument that recapture is avoided based on the material narrowing of [claim 21] in other respects is not persuasive.
As pointed out in MPEP 1412.02, subsection II(C), the material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art.   
As noted above in the recapture analysis, the limitation drawn to the beveled top sides of the ring sections does not relate to the apertures in the recessed portions.  
Arguably, the limitations drawn to the beveled top sides narrows claim 21 relative to original claim 1 in other respects, and this could be considered to be an “overlooked aspect.”  However, as set forth in the last paragraph of MPEP 1412.01:
Even though claims drawn to overlooked aspects are not subject to recapture, the failure to present such claims may not be a proper error under 35 U.S.C. 251.  Specifically, where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  See subsection I above for more information.


Drawing Objections
The previous drawing objections have been overcome, but the replacement sheets do not comply with 37 CFR 1.173 as noted above. 

Prior Art Rejections
The prior art rejections have been overcome with the cancellation of claims 1-10.  

Double Patenting
The amendments to claim 11 do not overcome this rejection.  The Terminal Disclaimer mentioned on page 8 of the Response has not been received.

Applicant is reminded that a complete response to an Office action must be fully responsive to all of the outstanding objections and rejections raised therein.  See MPEP 714.02.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D. Lillis can be reached at 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                   Russell D. Stormer 					 
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit 			 
Art Unit 3993   
                                                                                                                                                
Conferee: /SC/

Conferee:  /GAS/